       Case 1:14-cv-13560-ADB Document 643 Filed 04/10/19 Page 1 of 2




                                                                                  Josh Krevitt
                                                                                  Direct: +1 212.351.2490
                                                                                  Fax: +1 212.351.6390
                                                                                  JKrevitt@gibsondunn.com




April 10, 2019


VIA ECF

Hon. Allison D. Burroughs
United States District Judge
United States District Court for the District of Massachusetts
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300
Boston, Massachusetts 02210

Re:    ACQIS, LLC v. EMC Corporation, Case No. 1:14-cv-13560-ADB

Dear Judge Burroughs:

        We write on behalf of EMC to propose a mechanism for the efficient resolution of the
numerous remaining summary judgment and Daubert motions currently pending before the
Court. EMC filed three summary judgment motions and a single Daubert motion. D.I. 494,
498, 502, 506. ACQIS filed 16 such motions. D.I. 413, 418, 445, 448, 450, 452, 455, 461,
464, 466, 509, 511, 513, 515, 518, 521, 524, 527. After the Court’s orders of yesterday, 18
of these motions remain pending.

        Only two of the remaining motions actually are case-dispositive and have the
potential to resolve this case entirely. EMC proposes that the Court address these case-
dispositive motions first, and address the remaining motions only in the event that becomes
necessary.

        Specifically, there are only two issues in all of the pending motions that are case-
dispositive: infringement and validity. EMC proposes that the Court address EMC's motion
for summary judgment of non-infringement and EMC’s motion for summary judgment of
invalidity. D.I. 498, 502. Each of these motions addresses all claims in the case, and if
either were granted would resolve the case. ACQIS also filed a motion for partial summary
judgment of direct literal infringement (D.I. 527), and while that motion is not case-
dispositive, that motion could be heard along with EMC's motion for summary judgment of
non-infringement, since the issues in these motions substantially overlap.

       The papers filed in support of these motions show that they are unusually amenable to
summary judgment. For example, with respect to non-infringement, both parties have
expressly stated that their key disputes will turn on the Court’s view of the impact of its
       Case 1:14-cv-13560-ADB Document 643 Filed 04/10/19 Page 2 of 2




Hon. Allison D. Burroughs
April 10, 2019
Page 2



claim construction, which the parties agree is an issue for the Court and not the jury to
decide. D.I. 503 at 3–4, 20–21; D.I. 528 at 1, 3–4. Similarly, EMC’s motion with respect to
invalidity flows directly from the Court’s claim construction and from the face of the patents.
D.I. 499 at 5, 8–9.

        EMC’s proposal is efficient because if EMC were to prevail on either non-
infringement or invalidity, that result would end the case, obviating the need for the Court to
decide any other issue in any pending motion. The Court would not even have to address the
issues of infringement, let alone any of the other 15 ancillary non-dispositive motions.

        Moreover, in the event that the first hearing EMC proposes does not resolve the case,
the outcome would nevertheless impact the resolution of many of the other motions, and
reduce the issues that need to be litigated at any later hearing or pretrial conference. Indeed,
a number of ACQIS’s Daubert motions are directed to the same issues of claim construction
that the parties raised in their cross motions for summary judgment on infringement.
Compare, e.g., ACQIS’s Infringement SJ (D.I. 528) at 4–6, 10–12 with ACQIS’s Hospodor
Daubert (D.I. 522) at 7–12. The guidance of the Court provided in its ruling on the
infringement motions would likely narrow the issues to consider in these Daubert motions, if
not moot them entirely.

         Accordingly, EMC respectfully requests that the Court initially address, and schedule
a first oral argument on, the parties' cross motions on infringement and EMC's invalidity
motion, and defer hearing the other motions until after the first round of motions are decided.
ACQIS opposes this request, but has stated that it would be willing to join a status
conference with the Court discuss these issues. If the Court believes that a status conference
would be helpful, EMC is available to conduct one promptly.

Respectfully,

/s/ Josh Krevitt

Josh Krevitt
